DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48-59, and 61-67, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deenoo et al. (US 2016/0192433 A1).
Regarding claim 48, Deenoo discloses:
a method comprising:
receiving from a second cell (fig.5 element SCeNB) at a user equipment (fig.5 User Equipment) in a first state of discontinuous reception mode (par.[0101] which 
receiving data at the user equipment from the first cell, said data being scheduled based on the indication (par.[0103] discloses that the UE wakes-up in response to the wake-up command, e.g. an additional DRX active, which was transmitted from the first MeNB to the SCeNB, and from the SCeNB to the UE, wherein the UE then reads the PDCCH on the downlink from the MeNB).
Regarding claims 49 and 56, Deenoo disclsoes:
wherein the indication is received when the user equipment is in a discontinuous reception inactive state for the first cell (par.[0101] which recites, in part, “The UE may transition to DRX on the macro layer. The transition may be triggered due to an inactivity timer or a DRX command from the MeNB. The UE may use ultra-sleep mode on the macro layer” That is, during the sleep mode (i.e. DRX mode) the UE is in a discontinuous reception inactive state. Par.[0087 – 0088] and fig.9).
Regarding claims 50 and 57, Deenoo discloses:
wherein the first state of discontinuous reception mode for the first cell is different to a discontinuous reception state for the second cell (par.[0100] and fig.5 wherein the UE is in the DRX (i.e. a Deep Sleep) state on the Macro Cell, and in the active state on 
Regarding claims 51 and 58, Deenoo discloses:
wherein the first cell and the second cell are comprised within different cell groups (fig.5 discloses a Macro Cell layer and Small Cell layer, the base stations. Par.[0084] which recites, in part, “The may be connected to a macro-cell layer and a small-cell layer (e.g., a mmW layer).” That is, the Macro Layer uses traditional LTE or cellular frequencies while the small cell is directed to mmW or NCT frequencies).
Regarding claim 52 and 63, Deenoo discloses:
wherein the indication is configured to cause the user equipment to initiate an additional active discontinuous reception period, wherein the user equipment is able to receive a transmission from the first cell during the additional active discontinuous reception period (fig.5 discloses that the UE is in DRX-mode (i.e. low-power) in a preconfigured DRX for Macro-Cell, the indication causes the UE to enter into an additional active mode, by waking the UE up during it’s sleep in the DRX cycle, wherein the UE is capable in the additional active mode to receive and/or transmit data as shown in the rejection of claim 48 above). 
Regarding claim 53 and 64, Deenoo discloses:
wherein the indication is configured to cause the user equipment to operate in an extended discontinuous reception mode (par.[0075] discloses a short and long DRX cycle in comparison with par.[0118] wherein the UE maintain a pseudo connected state with longer or extended DRX mode).
Regarding claim 54 and 65, Deenoo discloses:
“The PSEUDO_CONNECTED state may be implemented as DRX with higher values possible (e.g., extended DRX configuration)”)

	Regarding claim 55, Deenoo discloses:
	An apparatus comprising at least one memory and at least one processor, the at least one memory storing computer executable instructions which, when performed by the at least one processor, cause the apparatus to:
receive from a second cell (fig.5 element SCeNB) at a user equipment (fig.5 User Equipment) in a first state of discontinuous reception mode (par.[0101] which discloses that the UE may transition to the DRC on the macro cell layer due to the expiration of an inactivity timer) for a first cell (fig.5 which discloses a MeNB which is the Macro Cell), an 
receive data at the user equipment from the first cell, said data being scheduled based on the indication (par.[0103] discloses that the UE wakes-up in response to the wake-up command which was transmitted from the first MeNB to the SCeNB, and from the SCeNB to the UE, wherein the UE then reads the PDCCH on the downlink from the MeNB). 
Regarding claim 59, Deenoo discloses:
wherein the second cell is selected from one or more secondary cells (fig.3 discloses a plurality of SCells with which the UE can connect. Fig.5 discloses that the MeNB selects a SCeNB to transmit the wake up signal).
Regarding claim 61, Deenoo discloses:
initiating, by the user equipment, at least one of: a drx-InactivityTimer; and 
a drx-RetransmissionTimer (par.[0077] discloses a DRX-Inactivity and/or DRX-Retransmission timer).
Regarding claim 63, Deenoo discloses:
wherein the additional active discontinuous reception period is based, at least in part, on the indication (fig.5 discloses that the UE is in DRX-mode (i.e. low-power) in a preconfigured DRX for Macro-Cell, the indication causes the UE to enter into an 
Regarding claim 66, Deenoo discloses:
wherein the apparatus further caused to: receive, at the user equipment from one of the first cell and the second cell, signaling comprising a configuration of the extended discontinuous reception mode (par.[0119] “The MeNB may configure an inactivity timer (e.g., based on number of long DRX cycles). When the timer is expired, the UE may (e.g., autonomously) move to PSEUDO_CONNECTED state.” Par.[0135] discloses “The PSEUDO_CONNECTED state may be implemented as DRX with higher values possible (e.g., extended DRX configuration)”).

Regarding claim 67, Deenoo discloses:
an apparatus comprising at least one memory and at least one processor, the at least one memory storing computer executable instructions which, when performed by the at least one processor, cause the apparatus to:
select, by a first cell (fig.5 the MeNB), one or more second cells (fig.5 the SCeNB) for transmitting an indication to a user equipment (par.[0102] which recites, in part, “When the MeNB needs to wake up the UE for a downlink (DL) data arrival, the macro cell may: use a PDCCH command to signal the SCeNB to wake up the UE. The macro cell may use MAC CE (or higher layer signaling to SCeNB, e.g., the SCeNB may be using small cell specific RNTI).”), said user equipment having a first state of discontinuous reception mode for the first cell (par.[0101] which recites, in part, “The UE may transition to DRX on the macro layer.”), said indication configured to cause the 
transmit, by the first cell to the user equipment, data, said data being scheduled based on the indication (par.[0103] discloses that the UE when receiving the wake-up command from secondary cell, will monitor for PDCCH on the MeNB).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo as applied to the independent claims 48, 55, 67, and dependent claim 59, in view of Liu et al. (US 2017/0142751 A1).
Regarding claim 60, Deenoo discloses a dual connectivity in a multi-rat network (fig.3) wherein the small cell uses mmW, but does not disclose:
wherein the selected second cell comprises a one of the one or more secondary cells that complete a listen-before-talk procedure.
However, having small-cells use high frequency or unlicensed frequency was well-established and well known prior to the filing of the instant application.
For example, an analogous art, Liu discloses:
wherein the selected second cell comprises a one of the one or more secondary cells that complete a listen-before-talk procedure (par.[0004] discloses secondary cells using unlicensed frequency bands. Par.[0070] discloses listen-before-talk which is a contention based channel access protocol used for unlicensed networks).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the DRX and paging methods as discussed in Deenoo, with the network which uses small cell that are on unlicensed bands as discussed in Liu. The motivation/suggestion would have been that it was well-known at . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Malkamaki et al. (US 2016/0112913 A1) “Indication of TDM Extension Pattern for Dual Connectivity”
Islam et al. (US 2017/0290047 A1) “Scheduling Request Collection Through License-Assisted Operation” 
Dalsgaard et al. (US 2017/0238252 A1) “Enabling Power Efficient Dual Connectivity with Reduced Delay Impact”
Kazmi et al. (US 2017/0273022 A1) “System and Method for Operation Under Multi-Level Discontinuous Activity Configuration”
Siomina et al. (US 2017/0273135 A1) “Methods of Managing Long Inactivity Periods in Non-Full Duplex Operation”
Song et al. (US 2014/0092823 A1) “Methods and Apparatus for Enabling Further Enhancement to Flexible Subframes in LTE Heterogeneous Networks” 
Vajapeyam et al. (US 2016/0286603 A1) “Discontinuous Reception in LTE/LTE-A Networks Including Contention-Based Frequency Spectrum”
Yi et al. (US 10,219,173 B2) “Method and Apparatus for Wireless Communications”
Dalsgaard et al. (WO 2016/063113 A1) “Enabling Power Efficient Dual Connectivity with Reduced Delay Impact”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411